 

 

Case 19-34999 Document 15-4 Filed in TXSB on 10/10/19 Page 1 of 7

 

 

EXHIBIT D

After Recording, Mail To:

Nationstar Mortgage LLC d/b/a Mr. Cooper
8950 CYPRESS WATERS BLVD

DALLAS, TX 75019

ocument Prepared By:
x

Nationstar Mortgage LLC d/b/a Mr. Cooper
8950 CYPRESS WATERS BLVD
DALLAS, TX 75018

Parcel ID Number:

(Space Above This Line For Recording Data]
Original Loan Amount: $111,462.00 Loan No

LOAN MODIFICATION AGREEMENT

(Providing For Fixed Interest Rate)

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU
MAY REMOVE OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION
FROM ANY INSTRUMENT THAT TRANSFERS AN INTEREST IN REAL PROPERTY
BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL
SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.

This Loan Modification Agreement (‘Agreement’), made this 9th day of August, 2018, between
JULIUS QUIAM and TANYA QUIAM (‘Borrower’) and Nationstar Mortgage LLC d/b/a Mr. Cooper,
whose address is 8950 CYPRESS WATERS BLVD, DALLAS, TX 75019 (‘Lender’), amends and
supplements (1) the Mortgage, Deed of Trust, or Security Deed (the “Security Instrument’), dated

, _ and recorded in Book/Liber N/A, Page N/A, Instrument No: N/A, of the Official
Records of County, TX and (2) the Note, bearing the same date as, and secured by, the
Security Instrument, which covers the real and personal property described in the Security instrument and
defined therein as the “Property”, located at
2714 HARTE CT, KATY, TX 77449,
(Property Address)
the real property described being set forth as follows:

In consideration of the mutual promises and agreements exchanged, the parties hereto agree as
follows (notwithstanding anything to the contrary contained in the Note or Security Instrument):

1. As of August 1, 2018, the amount payable under the No! i
a.

 
 

Case 19-34999 Document 15-4 Filed in TXSB on 10/10/19 Page 2 of 7

 

     

“Unpaid Principal Balance") is U.S. $138,369.06, consisting of the unpaid amount(s) loaned to
Borrower by Lender plus any interest and other amounts capitalized.

Borrower promises to pay the Unpaid Principal Balance, plus interest, to the order of Lender.
Interest will be charged on the Unpaid Principal Balance at the yearly rate of 4.375%, from
August 1, 2018. Borrower promises to make monthly payments of principal and interest of U.S.
$610.98, beginning on the 1st day of September, 2018, and continuing thereafter on the same
day of each succeeding month until principal and interest are paid in full. The yearly rate of
4.375% will remain in effect until principal and interest are paid in full. If on August 1, 2058 (the
“Maturity Date’), Borrower still owes amounts under the Note and the Security Instrument, as
amended by this Agreement, Borrower will pay these amounts in full on the Maturity Date.

If all or any part of the Property or any interest in the Property is sold or transferred (or if Borrower
is not a natural person and a beneficial interest in Borrower is sold or transferred) without
Lender’s prior written consent, Lender may require immediate payment in full of alf sums secured
by the Security Instrument.

if Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
provide a period of not less than 30 days from the date the notice is delivered or mailed within
which Borrower must pay all sums secured by the Security Instrument. If Borrower fails to pay
these sums prior to the expiration of this period, Lender may invoke any remedies permitted by
the Security Instrument without further notice or demand on Borrower.

Borrower also will comply with all other covenants, agreements, and requirements of the Security
instrument, including without limitation, Borrower's covenants and agreements to make all
payments of taxes, insurance premiums, assessments, escrow items, impounds, and ali other
payments that Borrower is obligated to make under the Security Instrument; however, the
following terms and provisions are forever canceled, null and void, as of the date specified in
paragraph No, 1 above:

(a) all terms and provisions of the Note and Security instrument (if any) providing for,
implementing, or relating to, any change or adjustment in the rate of interest payable
under the Note; and

(b) all terms and provisions of any adjustable rate rider, or other instrument or document that
is affixed to, wholly or partially incorporated into, or is part of, the Note or Security
Instrument and that contains any such terms and provisions as those referred to in (a)
above.

. Borrower understands and agrees that:

(a) All the rights and remedies, stipulations, and conditions contained in the Security
Instrument relating to default in the making of payments under the Security Instrument
shall also apply to default in the making of the modified payments hereunder.

(b) All covenants, agreements, stipulations, and conditions in the Note and Security
instrument shall be and remain in full force and effect, except as herein modified, and
none of the Borrower's obligations or liabilities under the Note and Security Instrument
shall be diminished or released by any provisions hereof, nor shall this Agreement in any
way impair, diminish, or affect any of Lender's rights under or remedies on the Note and
Security Instrument, whether such rights or remedies arise thereunder or by operation of

    

 

  
 

Case 19-34999 Document 15-4 Filed in TXSB on 10/10/19 Page 3 of 7

 

(c)

(9)

(e)

(f)

(9)

(h)

law. Also, all rights of recourse to which Lender is presently entitled against any property
or any other persons in any way obligated for, or liable on, the Note and Security
Instrument are expressly reserved by Lender.

Nothing in this Agreement shall be understood or construed to be a satisfaction or
release in whole or in part of the Note and Security Instrument.

If permitted by applicable law, all costs and expenses incurred by Lender in connection
with this Agreement, including recording fees and taxes, title examination, and attorney's
fees, shall be paid by the Borrower and shall be secured by the Security Instrument,
unless stipulated otherwise by Lender.

Borrower agrees to make and execute such other documents or papers as may be
necessary or required to effectuate the terms and conditions of this Agreement which, if
approved and accepted by Lender, shall bind and inure to the heirs, executors,
administrators, and assigns of the Borrower.

Borrower authorizes Lender, and Lender's successors and assigns, to share Borrower
information including, but not limited to (i) name, address, and telephone number, (ii)
Social Security Number, (iii) credit score, (iv) income, (v) payment history, (vi) account
balances and activity, including information about any modification or foreclosure relief
programs, with Third Parties that can assist Lender and Borrower in obtaining a
foreclosure prevention alternative, or otherwise provide support services Telated to
Borrower's loan. For purposes of this section, Third Parties include a counseling agency,
state or focal Housing Finance Agency or similar entity, any insurer, guarantor, or
servicer that insures, guarantees, or services Borrower's loan or any other mortgage loan
secured by the Property on which Borrower is obligated, or to any companies that
perform support services to them in connection with Borrower's loan.

Borrower consents to being contacted by Lender or Third Parties concerning mortgage
assistance relating to Borrower's loan including the trial period plan to modify Borrower's
loan, at any telephone number, including mobile telephone number, or email address
Borrower has provided to Lender or Third Parties.

By checking this box, Borrower also consents to being contacted by text messaging { }.

In the event of any action(s) arising out of or relating to this Agreement or in connection
with any foreclosure action(s) dismissed as a result of entering into this Agreement, if
permitted by applicable law, | will remain liable for and bear my own attorney fees and
costs incurred in connection with any such action(s).

Borrower understands that the mortgage insurance premiums on the Loan, if applicable,
may increase as a result of the capitalization which will result in a higher total monthly
payment. Furthermore, the date on which the borrower may request cancellation of
mortgage insurance may change as a result of the New Principal Balance.

6. in the event that | was discharged in a Chapter 7 bankruptcy proceeding subsequent to the
execution of the loan documents and did not reaffirm the mortgage debt under applicable law,
Lender agrees that | will not have personal liability on the debt pursuant to this Agreement.

 

Astrument

 

 
 

Case 19-34999 Document 15-4 Filed in TXSB on 10/10/19 Page 4 of 7

 

 

 

7. By this paragraph, Lender is notifying Borrower that any prior waiver by Lender of Borrower's
obligation to pay to Lender Funds for any or all Escrow Items is hereby revoked, and Borrower
has been advised of the amount needed to fully fund the Escrow items.

In Witness Whereof, the Lender and | have executed this Agreement.

Li = Date: v f Se c
JULIUS QUIAM poe
Yar oS: oa SL/SL/ x

TANYA QUIAM -Borrg#er

 

Nationstar Mortgage LLC d/b/a Mr. Cooper

By: - (Seal) - Lender
Namg¢/_ “Sacdo Hamilton
Title:‘Assistant Secretary
¥-38 -H0l$
Date of Lender's Signature

 

Instument

(page 4 of 4)
 

Case 19-34999 Document 15-4 Filed in TXSB on 10/10/19 Page 5 of 7

 

 

Loan No.
Borrower: JULIUS QUIAM and TANYA QUIAM

AGREEMENT TO MAINTAIN ESCROW ACCOUNT

WHEREAS, JULIUS QUIAM and TANYA QUIAM (‘Borrower’) desires Nationstar Mortgage LLC
dio/a Mr. Cooper ("Lender’) to collect payments from Borrower to be held by Lender for the payment of
certain sums due in connection with Borrower's Note and Security Instrument, dated '
__, (hereinafter referred to as "Note" and "Security instrument” respectively) currently held by Lender;

NOW THEREFORE, in consideration of the foregoing and the mutual covenants contained in this
Agreement (‘Agreement’), Borrower agrees to pay Lender, on the day Periodic Payments are due under
the Note, until the Note is paid in full, or the Escrow Account is otherwise terminated pursuant to this
Agreement or in accordance with applicable law, a sum (the “Funds’) to provide for payment of amounts
due for: (a) taxes and assessments and other items which can attain priority over the Security Instrument
as a lien or encumbrance on the Property; (b) leasehold payments or ground rents on the Property, if
any. (c) premiums for any and all insurance required by Lender under the Security tnstrument; and (d)
Mortgage Insurance Premiums, if any, or any sums payable by Borrower to Lender in lieu of the payment
of Mortgage Insurance premiums. These items are called “Escrow Items." In the event that Borrower
receives bills, assessments, invoices, or other requests for payment of Escrow Items, Borrower shall
promptly furnish to Lender all such notices.

Borrower shall pay Lender the Funds for Escrow Items unless this Agreement is terminated either
by Lender, or pursuant to applicable taw. In the event of termination, Borrower shall pay directly, when
and where payable, the amounts due for any Escrow items for which payment of Funds has been waived
by Lender and, if Lender requires, shall furnish to Lender receipts evidencing such payment within such
time period as Lender may require. In the event Borrower is obligated to pay Escrow Items directly, and
Borrower fails to pay the amount due for an Escrow item, Lender may pay such amount in accordance
with the terms of the Note and Security Instrument and Borrower shall then be obligated to repay Lender
any such amount. Additionally, if Borrower is obligated to pay Escrow items directly, and Borrower fails to
pay the amount due for an Escrow Item, Lender may, in accordance with applicable law, require Borrower
to maintain an Escrow Account.

Borrower agrees to make an initial payment of Funds to establish the escrow account, which
amount shalt be based on an estimate of the amount and date of expenditures for future Escrow items, or
otherwise in accosdance with the Real Estate Settlement Procedures Act ("RESPA’). The estimate of
expenditures of future Escrow Items shall be made based on current data available to Lender. Borrower
acknowledges that the actual payments of Escrow Items may vary from the estimated amounts.

Lender will collect and hold Funds in an amount (a) sufficient to permit Lender to apply the Funds
at the time specified under RESPA, and (b) not to exceed the maximum amount a lender can require
under RESPA. Lender shall estimate the amount of Funds due on the basis of current data and
reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with applicable
law.

The Funds shall be held in an institution whose deposits are insured by a federal agency,
instrumentality, or entity or in any Federal Home Loan Bank. Lender shall apply the Funds to pay the
Escrow Items no later than the time period specified under RESPA. Lender shail not charge Borrower for
holding and applying the Funds, annually analyzing the escrow account, or verifying the Escrow Items,
unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a
charge. Untess agreed to in writing or applicable law requires interest to be paid on the Funds, Lender
shall not be required to pay Borrower any interest or earnings on the Funds. Lender shall give to
Borrower, without charge, an annual accounting of the Funds as required by RESPA.

if there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to
Borrower for the excess funds in accordance with RESPA. If there is a shortage of Funds held in escrow,
as defined under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to
Lender the amount necessary to make up the shortage in accordance with RESPA. If there is a

  

  

 
 

 

Case 19-34999 Document 15-4 Filed in TXSB on 10/10/19 Page 6 of 7

 

Loan no

Borrower: JULIUS QUIAM and TANYA QUIAM

deficiency of Funds held in escrow, as defined under RESPA, Lender shail notify Borrower as required by
RESPA, and Borrower shall pay to Lender the amount necessary to make up the deficiency in
accordance with RESPA, but in no more than 12 monthly payments.

Upon payment in full of all sums secured by this Security Instrument or termination of this
Agreement, Lender shall promptly refund to Borrower any Funds held by Lender.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this
Agreement to Maintain Escrow Account.

LEP : Cf1S/lt
JULIUS QUIAM PS Date A 1,
age OO om A iste

TANYA QUIAM -Borrower

 

 
 

Case 19-34999 Document 15-4 Filed in TXSB on 10/10/19 Page 7 of 7

 

Loan vo

Borrower: JULIUS QUIAM and TANYA QUIAM

COMPLIANCE AGREEMENT

In consideration of Nationstar Mortgage LLC d/b/a Mr. Cooper (“Lender”) extending funds (the
“Loan"), in connection with the closing of the property located at 2714 HARTE CT, KATY, TX 77449 (the
“Closing"), the undersigned (“Borrower’) agrees, upon request of Lender, its successors or assigns (‘Note
Holder"), or upon request of any person acting on behalf of Note Holder, to fully cooperate with Note
Holder or such person to correct any inaccurate term or provision of, mistake in, or omission from any
document associated with the Closing. Borrower further agrees to execute such documents or take such
action as Note Holder or such person acting on behalf of Note Holder reasonably may deem necessary
{including without limitation the correction of any such inaccuracy, mistake, or omission) as will enable
Note Holder to sell, convey, seek guaranty of, or market the Loan to any entity, including without limitation
an investor, the Federal National Mortgage Association, the Government National Mortgage Association,
the Federal Home Loan Mortgage Corporation, the Department of Housing and Urban Development, the
Department of Veterans Affairs, or any bonding authority.

Borrower further agrees to comply with any such request within a reasonable period of time as
specified by Note Holder or by such person acting on behalf of Note Holder. Failure to comply shall
constitute default under the Note and Security fastrument that evidence the Loan, and Note Holder may
pursue its available remedies.

BY SIGNING BELOW BORROWER ACKNOWLEDGES THAT BORROWER FULLY
UNDERSTANDS THIS COMPLIANCE AGREEMENT OR OTHERWISE HAS SOUGHT THE ADVISE OF
COUNSEL. .

 

LE ‘Date: — of SSE.
JULIUS SUA Pees .
at Ca ‘ Date: PT islrs

TANYA QUIAM “Borrower?

*

 

 
